DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 19, 2020; October 12, 2020; June 18, 2020; April 20, 2020; April 3, 2020; and October 21, 2019 have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6-9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Patent No. WO 2012/159789 to Kornexl et al.
Regarding claim 1, the Kornexl patent teaches a driving apparatus for an electric vehicle comprising: a housing 2; a driving motor 1 located inside the housing; and a planetary gear unit 5 located inside the housing and disposed on one side of the driving motor, wherein the planetary gear unit includes a ring gear 14 fixed to the housing; and a plurality of planetary gears disposed rotatably on a radially inner side of the ring gear, 
Regarding claim 2, wherein the planetary gear unit further includes a carrier connected to the plurality of planetary gears and configured to transfer a driving force of the plurality of planetary gears to a differential gear unit, wherein the carrier includes a carrier main body 9 (left side of carrier body) configured in the form of a ring-shaped flat plate extending in a radial direction, and wherein the outer diameter of the ring gear main body is larger than the outer diameter of the carrier main body.  See Fig. 1.
Regarding claim 6, wherein the carrier further includes a carrier coupling portion (this is interpreted as the pinion shafts under reference number 5 in Fig. 1) extending from an outer peripheral surface of the carrier main body in an axial direction; and a carrier connection portion (this is interpreted as part 10 attached to part 9) extending from an inner peripheral surface of the carrier main body in an axial direction, and wherein the carrier coupling portion and the carrier connection portion extend in different axial directions from each other.  See Fig. 1.
Regarding claim 7, wherein the ring gear connection portion 14 extends in the same direction as the carrier connection portion (pinon shafts for planet gears) in the ring gear main body.  See Fig. 1.
Regarding claim 8, the driving motor further includes a stator fixed 4 to the housing; a rotor 1 rotatably disposed radially inward of the stator; a rotor shaft 3 
Regarding claim 9, the housing includes a motor case (the part of housing around part 4), the stator 4 being fixed to the motor case; a first intermediate cover (this is interpreted as the left side of the case containing the differential 13) coupled to one axial side of the motor case, wherein the planetary gear unit is disposed in the first intermediate cover; and a second intermediate cover (part of case containing bearing 15 on right side of Fig. 1) coupled to an opposite axial side of the motor case, wherein the motor case is configured with a case extending portion (the extension portion as broadly recited in interpreted as the cut out that allows for the top of the ring gear body to be attached to the housing see the part directly below reference number 9 in Fig. 1) extending inward in a radial direction, and wherein the ring gear main body is coupled to the case extending portion.  See Fig. 1.
Regarding claim 13, a differential gear unit 13 configured to receive power from the planetary gear unit, wherein the differential gear unit includes a differential gear case 13 disposed in a position spaced apart from the inside of the driving motor; and a power input shaft 10 connecting the planetary gear unit and the differential gear case to each other, and wherein the power input shaft is configured in the form of a cantilever including a free end coupled to the differential gear case (the free end is connected through gear 11 and 12) and a fixed end fixedly coupled to the planetary gear unit (the opposite fixed end is attached to carrier 9.  See Fig. 1.
Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Patent No. EP2821672 to Ohmura et al. (reference in applicant’s 6/18/2020 IDS).
Regarding claim 16, the Ohmura patent teaches a driving apparatus comprising: a motor case 1 in which a stator 14 and a rotor 15 are disposed; a rotor shaft coupled to the rotor and extending to one side; a rotor shaft bearing rotatably supporting the rotor shaft 16; a case extending portion 11a extending from the motor case so that the rotor shaft bearing 17b is seated; a ring gear 21 coupled to the case extending portion to fix the rotor shaft bearing (the part of the case 103 is considered part of part 11a as it is bolted to that part, and the ring gear is shown to be bolted using part 30a); and a plurality of planetary gears 22 disposed rotatably between the ring gear and a sun gear 19 coupled to the outside of the rotor shaft.  See Fig. 2.
Regarding claim 17, the ring gear 21 includes a ring gear main body (the body is the part attached to bolt 30a)  coupled to the case extending portion in contact with the rotor shaft bearing (the case part that contacts bolt 30 is part of the case that forms part 11a since they are all integral and bolted to each other); and a ring gear connection portion (this is the part where the teeth of ring ear 21 is shown in Fig. 2) extending from the ring gear main body and contacting the plurality of planetary gears, and wherein the ring gear main body and the ring gear connection portion are configured perpendicular to each other.  See Fig. 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over European Patent No. WO 2012/159789 to Kornexl et al. in view of Japanese Patent No. JP2005-29117 to Ueda et al. (reference from applicant’s 4/3/2020 IDS).
Regarding claim 3, the Kornexl patent teaches a ring gear attached to the housing in Fig. 1.
However, the Kornexl patent lacks a teaching that the ring gear further includes a ring gear penetrating opening defined through the ring gear main body and configured to receive a ring gear fastening member inserted through the ring gear penetrating opening and coupled with the housing, and wherein the ring gear penetrating opening is located radially inward of an outer peripheral surface of the carrier main body.
The Ueda patent teaches a ring gear 53 that has a main body that is screwed into the housing with screws (the screws are shown in Fig. 1), a ring gear penetrating opening defined through the ring gear main body and configured to receive a ring gear fastening member inserted through the ring gear penetrating opening and coupled with the housing, and wherein the ring gear penetrating opening is located radially inward of an outer peripheral surface of the carrier main body. See Fig. 1. It would be 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Kornexl patent to have the ring gear with penetrating openings as taught by the Ueda patent in order to provide a structure that is stiffer to resist torque.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over European Patent No. WO 2012/159789 to Kornexl et al. in view of U.S. Publication No. 2012/0258831 to Knoblauch et al.
Regarding claim 12, the Kornexl patent teaches that there is a wall holding bearing 15 that divides the motor from the planetary gear.
Kornexl lacks a teaching that the case extending portion extends inside the housing in a radial direction and divides an inner space of the housing into a first space containing the driving motor and a second space containing the planetary gear unit.
The Knoblauch publication teaches that the case extending portion 64 extends inside the housing in a radial direction and divides an inner space of the housing into a first space containing the driving motor 44 and a second space containing the planetary gear unit 56.  See Fig. 2.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Kornexl patent to have the case extending portion extends inside the housing in a radial direction and divides an inner space of the housing into a first space containing the driving motor and a second .
Allowable Subject Matter
Claims 4, 5, 10, 11, 14, 15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 8,640,801 to Hennings et al. teaches a two motor axle.
U.S. Patent No. 5,807,205 to Odaka et al. teaches a motor and differential connected by a planetary gear, but lacks a teaching of a separating wall holding the bearing and the ring gear.
U.S. Publication No. 2018/0112755 to Littlefield et al. teaches a motor connected to a differential but lacks a teaching of a planetary gear set.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3659